Citation Nr: 0535162	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-07 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a major depressive 
disorder on a secondary basis.

Entitlement to an increased rating for ulcerative colitis, 
functional bowel syndrome and duodenal ulcer, status post 
proctocolectomy with ileal pouch and loop ileostomy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:  AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant 


INTRODUCTION

The veteran had active duty from July 1974 to December 1994. 
The issues before the Board come from adverse rating 
decisions by the Columbia VA Regional Office (RO) in January 
2003 and May 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has contended that surgery he underwent in 2000 
has effectively resulted in a "fistula" and therefore his 
service-connected disability should be evaluated under 
Diagnostic Code 7330. A review of the record shows that in 
May 2000 a proctocolectomy with ileal pouch inguinal 
anastomosis and loop ileostomy was performed. Two months 
later, the veteran underwent closure of the loop ileostomy. A 
VA physician in April 2005 agreed  that more than a simple 
colectomy had been performed and that technically this had 
created a fistula. This physician, however, did not have the 
claims folder available for review in reaching his 
conclusion.

Also, the veteran maintains that his service-connected 
gastrointestinal condition has led to a chronic psychiatric 
disorder. A VA psychiatric examination was performed in April 
2004, resulting in a diagnosis of major depressive disorder, 
but questions necessary to decide the veteran's claim were 
not addressed. 

Accordingly, the case is remanded for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for the disabilities at 
issue. With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran which 
have not been previously secured, to 
include records from Drs. Philip Rhine 
and Stanley Morrison (see p. 10 of the 
October 2005 hearing transcript) and Dr. 
Montriana (see p. 14 of the October 2005 
hearing transcript).

2.  The RO should make arrangements with 
the VA physician who conducted the April 
2005 examination to review of the 
veteran's claims folder. If this examiner 
is not available to review the veteran's 
claims folder, the veteran should be 
scheduled for another examination by a 
physician qualified to evaluate 
gastrointestinal surgery.  A fee-basis 
physician should be obtained if a 
qualified VA physician is not available. 

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. A relevant medical history should 
be obtained from the veteran. The 
examiner should provide opinions as to 
the following questions:

	A)  Did the surgical procedure 
performed in May 2000 result in a 
"fistula" as the word is commonly 
recognized in gastroenterology?

	B)  If so, is the fecal discharge 
experienced by the veteran, if any, 
better described as "constant and 
frequent" or "copious and frequent"?

If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  A rationale 
for any opinion expressed should be 
provided.

3.  The RO should schedule the veteran 
for an examination by a VA psychiatrist. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. A relevant medical history should 
be obtained from the veteran. The 
examiner should provide opinions as to 
the following questions:

	A)  What is the likelihood that the 
veteran has a chronic psychiatric 
disorder which had its onset during his 
period of active duty?

	B)  What is the likelihood that the 
veteran has a chronic psychiatric 
disorder which developed directly as a 
result of the service-connected 
gastrointestinal disability?

	C)  What is the likelihood that the 
veteran has a chronic psychiatric 
disorder which has been aggravated 
(undergone an increase in severity) as a 
result of the service-connected 
gastrointestinal disability?

If the examiner is unable to provide an 
opinion without resort to speculation, he 
or she should so indicate.  A rationale 
for any opinion expressed should be 
provided.


4.  On completion of the above 
development, the RO should review the 
record.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of all evidence received since 
the most recent SSOC and discussion of 
all pertinent laws and regulations.  The 
veteran should be allowed the appropriate 
period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


